Case 8:21-cv-00244-KKM-TGW Docu Filed 01/21/21 Page 1 of 6 PagelID 1

 

M.S.T. of A. Grand Major Temple II Dba AULCOARAH PRIVATE SOCIETY
of MU’URS & MOORS
en AMERICA/AL MOROCCO/AL MAURIKANUS©O™®,
THE MOORISH DIVINE MOVEMENT of 1916 [A.D.C.C. Y.]:

AULCOARAH HIP HOP MINISTRIES MOVEMENT/KNOWLEDGE GANG/MHPC

 

OFFICIAL COVER LETTER:DECLARATION MINISTERIAL AFFIRMATION:DIVINE MINISTER Justice
Thawkso Holy Newton El | : MANDATORY ACCEPTANCE:USC TITLE 28 sec.1746
NOTICE OF NEUTRAL AND ITINERATE STATUS + NOTICE:ESTOPPEL:SUBJECT MATTER
JURISDICTION: CURRENT STATUS OF_A1-DO NOT EXAMINE//DO NOT
DETAIN/TREATY#244-1/2_DIPLOMATIC IMMUNITY: JURIS: USPM/U.S. SUPREME COURT FILE#
7008 0150 0003 1912 6021 /prev.__6014 + 7014 0510 0000 9787 6766 /prev.__5219 :WASHINGTON

D.C. TC#507950/980/977, 508003

5 pages total including cover and enclosure/attaches; Bearer Photo ID on pg.3, code sheet on pg.4

FROM THE OFFICES OF THE HOLY ROYAL FAMILY HIGH SUN PRINCE AND MINISTER OF FOREIGN
AFFAIRS, SUPREME DIVINE MINISTER PHILIP ARNOLD BEY |
AL ANIYUNWIYA TERRITORY

MASTER ROYAL ENCLAVE
1902 TEXAS PARKWAY, PRIVATE UNIT 1431, MISSOURI CITY,
TEXAS REPUBLIC, 77489-nondomestic

Ol A Bvasak Stoic, I

HOLY ROYAL FAMILY HIGH PRINCE,
APOSTILLE, AND AMBASSADOR

All Signatures Signed on This Document Only in the Correct Public
Capacity of the Original Treaty Trust Jurisdiction
1787/1836

a Kv 1 of 6
Case 8:21-cv-00244-KKM-TGW _ Docu Filed 01/21/21 Page 2 of 6 PagelD 2

Q

NOTICE OF AFFIRMATION, IMMUNITY, AND EXEMPTION

TO WHOM THESE PRESENTS SHALL COME:

BE IT HEREBY AFFIRMED BY THE SUPREME DIVINE MINISTER OF AULCOARAH
PRIVATE SOCIETY OF MUURS EN AMERICA THAT Justice Thawkso Holy Newton EI | (BILLY
LEE NEWTON JR ex rel nom de guerre) IS IN FACT A FULLY ORDAINED MINISTER OF OUR
LAWFULLY REGISTERED AND ROYALLY CHARTERED FOREIGN PRIVATE RELIGIOUS
SOCIETY WHICH IS RECORDED IN THE COUNTY OF WAYNE, STATE OF MICHIGAN; AND
FILED FOR RECORD AS THE IMPERIAL EXECUTIVE BODY POLITIC OF THE MOORISH
DIVINE MOVEMENT OF 1916, AND IMPERIAL RULERS OF THE GRAND MAJOR TEMPLE
OF THE MOORISH SCIENCE TEMPLE OF AMERICA (Indigenous religious society recorded in
Cook County Illinois republic on 8-1-1928 DOC #10105905); AS OWNER OF MAKK HUSTLE
PUBLISHING COMPANY. (religious publications corporation recorded Wayne County michigan
republic on 1-13-2015 DOC #ss.787680).

DIVINE MINISTER DIVINE MINISTER Justice Thawkso Holy Newton El! 1S HEREBY
AFFIRMED TO Beal: OFFICIALLY IN THE CAPACITY OF HIS/HER DIVINE CALLING; HIS/HER
OWN PROPERTIES AND VES > BEING UTILIZED FOR MASSIVE RELIGIOUS
RESEARCH AND PROPAGATION OF THE FAITH OF OUR ANCIENT MOABITE PARENTS.
APS MINISTERS ARE TAX NON-OBLIGATORY AS ALL HAVE BEEN DULY NOTIFIED TO
THE FOREIGN UNITED STATES CORPORATIONS IN PRO PER AS AB ORIGINE AND
INDIGENOUS MOORS AND CITIZENS OF THE ORIGINAL TREATY TRUST JURISDICTION
OF 1787/1836 TREATY 244-1 & 2, SEE REFERENCE CASE U.S. MICH E.D. 3:20-mc-50006
(2020), WAYNE COUNTY MICHIGAN #17-008808-CH/9636HEYDENESTATE/
262018AFFOFTRUTH. APS MINISTERS ARE ABORIGINAL TO THE LAND AND
NONTAXABLE BY THE FOREIGN UNITED STATES A/K/A/ DISTRICT OF COLUMBIA OF
WHICH APS MINISTERS DO NOT RESIDE, DOMICILE, NOR ARE EMPLOYED BY; NOR
TAXABLE BY ANYONE ON THE AL MOROCCAN/AMERICAN SOIL. APS MINISTERS ENJOY
DIPLOMATIC IMMUNITY AS PUBLIC MNSTERS OF A PUIsE res RELIGIOUS SOCIETY OF

SHEIKS/SHEIKESSES AND 3J POMEROY - LORD BAILOR - AB ORI - INDIGENOUS
MOORS.
THIS AFFIRMATION MUST BE RECEIVED IN THE FULL FAITH IN CREDIT OF OUR

FOREFATHER THE HOLY PROPHET AND MARQUIS DE MAISON ROUGE NOBLE DREW
ALI, OUR SULTAN MULAY YUSEF OF THE ALOUITE DYNASTY WHOM DIPLOMATICALLY
RECOGNIZED THE MOORISH NATION IN AMERICA, AND OUR SULTAN IN MOROCCO
MOHAMED BEY IIl OF WHOM FIRST DIPLOMATICALLY RECOGNIZED THE U.S.A. AS A

2 of 6
Case 8:21-cv-00244-KKM-TGW Docu Filed 01/21/21 Page 3 of 6 PagelD 3

NT

SOVEREIGN NATION AND FINANCED THE UNION STATES SOCIETY $25!) TO DEVELOP

THE DISTRICT OF COLOMBIA (THE UNITED STATES CORPORATION).
USPM/U.S. SUPREME COURT FILE# 7008 0150 0003 1912 6021 /prev.__6014 + 7014 0510 0000 9787 6766 /prev.__5219

UPON INHERITED NOBIL!TY AND COMMERCIAL LIABILITY DIVINE MINISTER Justice
Thawkso Holy Newton El | AND ALL APS MINISTERS ARE NON TAX-OBLIGATORY/ SS
NUMIDENT CSP-D, NONPERSON/NONRESIDENT/NONTAXPAYER FREEHOLD LORD
BAILOR STATUS.

LOVE, TRUTH, PEACE, FREEDOM, AND JUSTICE TO ALL
FORWARD ANY QUESTIONS TO THE OFFICE OF THE SUPREME DIVINE MINISTER AT:

INFO@AANMRGOV.COM
APS CONTACT FAX 832-582-5004

 

Justice Thawkso Holy Newton El |,

henceforth known lawfully as, and also as

Divine Minister Justice Thawkso Holy Newton El |

Authorized Consul and Representative of BILLY LEE NEWTON JR

All Rights Reserved: TITLE 28 U.S.C. 1603(b), TITLE 28 U.S.C 1604,U.C.C. 1-207/ 1-308; U.C.C. 1-103
Al Aniyunwiya Terra, Capitol Province III, Southwest Region, Tennessee, Al Aniyunwiya Proper, et al

DEY OF BEARTH: 11-RAMADAM-1403 M.C.Y., 06-22-1983 {C.C.Y.J: HT: 5’8: WT: 180: EYES: BRO: HR: BRW [3J-A1 POM]

 

 

National Seal and Photo Image Thumb print - Divine Minister and Royal Consular AANMRPID#: 1-10622831777, APS MID#:DM37,
MDM Minister of Foreign Affairs File #2017008808-262018AFFOFTRUTH, MDM-MSTA-AULCOARAH PRIVATE
SOCIETY-AANMR; STANDING Ref. Case #3-20-mc-50006 U.S. Michigan E.D.;STANDING STARE DECISIS Ref. Case
#13-01313-FCH U.S.Supreme Court WASHINGTON D.C. (2017),in favor of Cherokee Freedmen, et al

ISSUED: 8-9-2020 EXPIRES: 00-00-0000 MAILING: P.O. BOX 1431, 1902 Texas Parkway 77489-ND
USPM/U.S. SUPREME COURT FILE# 7008 0150 0003 1912 60217 /prev.__6014 + 7014 0510 0000 9787 6766 /prev.__ 5279

TAX EXEMPT #986096345 Moorish American Aborigine/Indigene - MINISTER ID# DM-37
3 of 6
Case 8:21-cv-00244-KKM-TGW Docu Filed 01/21/21 Page 4 of 6 PagelD 4

NT

AANMRPID#: 1-10622831777

ACS-PCS FEDERAL RACE/ETHNICITY CODE/S: 463/667

APSMID#: DM-37

ABORIGINAL TITLE/SS NUMIDENT: CSP-D nonperson/nonresident/nontaxpayer
FEDERAL DOD FILE#: 1-17

HIERARCHICAL CODE/S: R1.01.052.004, R1.01.021

MDM#: 2018-137

NCHSUID#: 1237-7, 1088-4

TITLE: Divine Minister: El: Justice Thawkso Holy

TRUST: Noble Drew Ali Fee Simple Absolute Vast Estate Irrevocable Express Trust
Torrens Title registered #10105905

TRUST: FP-MR226254-APS-A1-R1 Al Aniyunwiya Central Trust & Holdings Corporation

98-609XXXX, HOLY ROYAL FAMILY OF AANMR XX-XXXXXXX

TREATY#: 244-1 & 2, Cherokee Nation Treaty of 1866, and UNICITRAL, et al
Ref. Case #17-008808-CH/9636HEYDENESTATE County of Wayne, Michigan republic RECEIVED AND FILED 2-7-18 unrebutted,
and PRE-ceeding WASHINGTON D.C., U.S. Supreme Court Case #13-01313-FCH in favor of Cherokee Freedmen 8-30-17

US-BOC RACE CODE/S: 465/973, 416/973, 769/986, B-21
US-BOC ANCESTRY CODE/S: 406/413/900/920/924/939
DIVINE AND ROYALLY ENDORSED BY: EMPEROR - PRINCE EL PHAROAH EL AMER |

DO NOT STOP - DO NOT DETAIN - DO NOT ARREST - DO NOT SEARCH - DO NOT SEIZE-
DO NOT TRESPASS - DO NOT IMPOSE OR COMPEL COLOR OF LAW.
DETENTION STANDS UPON 5 MINUTES POST RECEPTION OF THIS NOTICE.

NO LICENSE OR REGISTRATION REQUIRED.

TITLE 28 U.S.C. 1603(b), TITLE 28 U.S.C 1604
OATH OF AMNESTY AND RECONSTRUCTION ACCEPTED AND ON FILE.

4o0f6
Case 8:21-cv-00244-KKM-TGW _ Docu Filed 01/21/21 Page 5 of 6 PagelD 5

 

The United States government is a foreign corporation with respect to a state. This great
corporation was ordained and established by the American people. Corporations can not have
jurisdiction over the Natural person. The United States government is actually foreign to the 50
organic states. It was meant to be a separate “thing” and never intended to become a replacement
“nation” for the 50 organic states. The United States of America is distinguished from the
governments of the several states. It is well settled that the United States is a corporation
originally incorporated as District of Columbia in February 1871.

See: UNITED STATES V MAURICE, 26 FED. CAS. NO. 15, 747, BROCK 96 CIRCUIT COURT, D.
VIRGINIA, 1823; M.Y. RE:MERRIAM, 36 N.E. 505, 141 N.Y. 479, AFFIRMED 16 S.CT. 1973, 41 L.ED.
287; PREAMBLE OF PUBLIC LAW, 15 UNITED STATES STATUTES AT LARGE, CH. 249, PPS
223-224(1868); TITLE 28 USC SECTION 3002(5) CHAPTER 176; 5 FEDERAL SUPPLEMENT 724; 16
STAT. 419 CHAPTER 62, ET AL.

AL ANIYUNWIYA NATIONAL TRIBAL REPUBLIC REGENCY OF FOREIGN AFFAIRS
(fax 832 - 582 5004)
Wayne County MI Ref. Case #17-00880808-CH, AFFOFTRUTH262018 RECEIVED AND FILED

2-7-2018, WASHINGTON D.C.. U.S Supreme Court Case #13-01313-FCH in favor Cherokee Freedmen;
USPM/U.S. SUPREME COURT FILE# 7008 0150 0003 1912 6021 /prev.__6014 + 7014 0510 0000 9787 6766 /prev.__5219

 
Case 8:21-cv-00244-KKM-TGW Document 1 Filed 01/21/21 Page 6 of 6 PagelD 6

ROYAL APOSTILLE
APOSTILLE (Convention de La Haye du 5 octobre 1961)

Apostilled by FU AD rod £0-GZ hake V

On the dey of {4 Jamadi-ul Awwal my. 1-3-2049 |
At les a>

Acting in the capacity of Minister of bores gn AtCa\e S
For the Empire of Al Mo COCCO

Or the Nation of A hy il Lu OW f af AAN MR.
Or the state of MA NM PX

 

  

Ht

(>>
Q

oY.

And bearing the seal of Em pil £ d t Al Mor Occ)

MIPEROR EL PHAROAH EL AMER I

AL ANIYUNWIYA NATIONAL TRIBAL REPUBLIC REGENCY OF FOREIGN AFFAIRS
(PO BOX 248, 16 N. ALABAMA RD., MONROEVILLE, ALABAMA, 36460[nondomestic])
